UNITED STATES DISTRICT COURT                  r-U::C TRON ICA.LL Y FiLED
SOUTHERN DISTRICT OF NEW YORK                 DOCtF
                                                                     --_---,rJ:Z£)-
                                              O.l1TE F-IL-E-,0-:_-_-rJ
MASS APPEAL MEDIA INC. ,

                         Plaintiff,           19-cv-10900 (JGK)

               - against -                    ORDER

BE-AT . TV ,

                         Defendant.


JOHN G. KOELTL , District Judge:

       The Clerk is directed to close Docket . No . 3.



SO ORDERED .


Dated :        New York, New York
               March 9 , 2020

                                      United States District Judge
